DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/23/2019, 05/26/2020, and 08/23/2021 have been taken into account.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 each recite a dimension that “substantially corresponds” to another. A dimension being claimed as “substantially corresponding” to another is indefinite as it is not clear if the dimension matches the other or if it is relatively close, and if so how close, to the other dimension.

Claim 13 recites the limitation "the other tool opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected based on its dependency.

It is recited in lines 2-4 of Claim 13 " the other tool opening of the aligned tool openings is formed circularly and has an inner diameter which substantially corresponds to an outer diameter of a toothed drive, in particular a multi-circular drive of a screwdriver " It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “fastening arrangement” that is intended for use with a “screwdriver” or the more narrow in scope combination of an “fastening arrangement with a screwdriver”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “fastening arrangement” whether "screwdriver” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “fastening arrangement” with a “screwdriver” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “screwdriver” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “fastening arrangement” alone as indicated by the preamble and limitation of “A fastening arrangement comprising a profile strut and a plug-in nut” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “fastening arrangement” and any recitation drawn to some “screwdriver” as being purely functionally recited and not a required structure within the scope of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Debus et al. (US Patent No. 4,643,319) in view of Glasl (DE 10 2014 212 278).
Regarding Claim 1, Debus discloses a fastening arrangement comprising a profile strut (Debus: Fig. 7; 11) and a plug-in nut (Debus: Fig. 7-9; 31) mounted in an aperture (Debus: Fig. 7; 20, 21) of the profile strut, wherein the plug-in nut has a threaded nut (Debus: Fig. 7-9; 32), wherein the plug-in nut has a first end (Debus: Fig. 7-9; 35), via which the plug-in nut projects out of the aperture.  
Debus fails to disclose a plug-in nut having a threaded nut held on a clasp, wherein the clasp has a first and a second actuating end, via which the plug-in nut projects out of the aperture, wherein in a locking position of the actuating ends relative to each other an edge of the aperture is received in a receptacle of the clasp. However, Glasl teaches a plug-in nut (Glasl: Fig. 1-3; 1-5) having a threaded nut (Glasl: Fig. 1-3; 2) held on a clasp (Glasl: Fig. 1-3; 1), wherein the clasp has a first and a second actuating end (Glasl: Fig. 1-3; 3), via which the plug-in nut projects out of the aperture, wherein in a locking position of the actuating ends relative to each other an edge of the aperture is able to be received in a receptacle (Glasl: Annotated Fig. 3; R1, R2) of the clasp (Glasl: [0027]).
Debus and Glasl are analogous because they are from the same field of endeavor or a similar problem solving area e.g. electrical device mounting hardware and plug-in nuts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (Glasl: [0002], [0027]-[0028], [0031]).
Regarding Claim 2, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the receptacle (Glasl: Annotated Fig. 3; R1, R2) is substantially U-shaped and formed on the first or the second actuating end (Glasl: Fig. 1-3; 3). 
Regarding Claim 3, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the receptacle (Glasl: Annotated Fig. 3; R1, R2) is arranged between the first or the second actuating end (Glasl: Fig. 1-3; 3) and the threaded nut (Glasl: Fig. 1-3; 2).
Regarding Claim 4, Debus, as modified, teaches the fastening arrangement according claim 1, in which the clasp (Glasl: Fig. 1-3; 1) is a shaped sheet metal part and the receptacle (Glasl: Annotated Fig. 3; R1, R2) is a U-shaped sheet metal folded edge.  
Regarding Claim 5, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the receptacle (Glasl: Annotated Fig. 3; R1, R2) has boundary walls (Glasl: Annotated Fig. 3; B1, B2) spaced apart from each other, of which a first boundary wall (Glasl: Annotated Fig. 3; B1), in the locking position, is arranged in front of an inner side of the edge of the aperture (Debus: Fig. 7; 20, 21), and of which a second boundary wall (Glasl: Annotated Fig. 3; B2), in the locking position, is arranged in front of an outer side of the edge of the aperture, opposite the inner side.  
Regarding Claim 6, Debus, as modified, teaches the fastening arrangement according to claim 1, in which at least one of the actuating ends (Glasl: Fig. 1-3; 3) in a portion, with which the actuating end passes through the aperture (Debus: Fig. 7; 20, 21), has a dimension in the longitudinal direction of the edge accommodated in the receptacle (Glasl: Annotated Fig. 3; R1, R2), which dimension substantially corresponds to a length of the edge in the longitudinal direction  
Regarding Claim 7, Debus, as modified, teaches the fastening arrangement according claim 1, in which, in a release position of the actuating ends (Glasl: Fig. 1-3; 3) relative to each other in which the actuating ends are displaced relative to each other compared to the locking position, the edge of the aperture (Debus: Fig. 7; 20, 21) is out of engagement with the receptacle (Glasl: Annotated Fig. 3; R1, R2) of the clasp (Glasl: Fig. 1-3; 1). 
Regarding Claim 8, Debus, as modified, teaches the fastening arrangement according claim 1, in which the actuating ends (Glasl: Fig. 1-3; 3) each have a handle (Glasl: Annotated Fig. 3; H1, H2) which protrude at a distance from each other through the aperture (Debus: Fig. 7; 20, 21) via an outer side of the profile strut (Debus: Fig. 7; 11) and which can be transferred from the locking position into a release position against mechanical preloading of the clasp (Glasl: Fig. 1-3; 1).  
Regarding Claim 9, Debus, as modified, teaches the fastening arrangement according to claim 1, in which the actuating ends (Glasl: Fig. 1-3; 3) are overlappingly arranged in front of a profile side of the profile strut (Debus: Fig. 7; 11) having the aperture (Debus: Fig. 7; 20, 21) and have aligned tool openings (Glasl: Annotated Fig. 1; O1, O2).
Regarding Claim 10, Debus, as modified, teaches the fastening arrangement according to claim 9, in which the aligned tool openings (Glasl: Annotated Fig. 1; O1, O2) form a tool insertion opening which is delimited by a first boundary edge of a first of the tool openings (Glasl: Annotated Fig. 1; O1) and oppositely by a second boundary edge of a second of the tool openings (Glasl: Annotated Fig. 1; O2).  
Regarding Claim 14, Debus, as modified, teaches the fastening arrangement according claim 1, comprising an upper part (Glasl: Annotated Fig. 3; U) and a lower part (Glasl: Annotated Fig. 3; L) which are connected to each another at a distance from each other via a connection section (Glasl: Annotated Fig. 3; C), wherein a first of the actuating ends (Glasl: Fig. 1-3; 3) forms a free end of the upper part and a second of the actuating ends forms a free end of the lower part, and wherein at least one of the upper part and the lower part has a projecting contact claw (Glasl: Annotated Fig. 3; H1) on its outside.  
Regarding Claim 15, Debus, as modified, teaches a switch cabinet housing with a fastening arrangement according to claim 1, wherein the profile strut (Debus: Fig. 7; 11) is either a profile strut of a frame of the switch cabinet housing or an interior component for the interior installation of the switch cabinet housing, in particular a mounting chassis.


    PNG
    media_image1.png
    547
    739
    media_image1.png
    Greyscale

I: Glasl; Annotated Fig. 1

    PNG
    media_image2.png
    608
    710
    media_image2.png
    Greyscale

II: Glasl; Annotated Fig. 3

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631